Citation Nr: 1745366	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1956 to March 1958 with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  Regrettably, the record reflects that Veteran's service treatment records (STRs) were destroyed in a fire at a government facility.

To date, the Veteran has not been afforded a VA examination in response to this claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong of McLendon, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Furthermore, in cases such as this one where a veteran's STRs are unavailable through no fault of his or her own, there is a "heightened duty" to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2016).

Here, as to evidence of a current disability, the Veteran submitted audiology evaluation reports issued by private examiners in June 2015 and February 2016 that clearly reflect severe to profound hearing loss, bilaterally.  

As indicated, the Veteran's STRs are currently unavailable.  The Veteran did submit a 2016 statement saying he first noticed his hearing loss sixty years ago, and the Board observes that sixty years ago the Veteran would have likely been on active duty, as he entered service in March 1956.  Moreover, the Veteran states that he was exposed during active duty service to constant noise from hydraulic equipment, gunfire, artillery fire, and long periods wearing communication headsets.  The Veteran, as a layperson, is competent to report exposure to constant noise as he would have had first-hand knowledge of such.  

Given the presence of a current hearing loss, the Veteran's lay statements regarding in-service exposure to loud noise, and VA's heightened duty to assist the Veteran, the Board finds that he should be afforded a VA audiology examination to determine if the current hearing loss disability originated during a period of active duty or is otherwise related to it.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule, the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  Any necessary studies should be conducted, and all findings reported in detail.  

Although a complete review of the claims file is imperative, attention is called to the following:  

*The Veteran's STRs are unavailable, but he reports his hearing difficulty began approximately sixty years ago and that he was exposed to noise from hydraulic equipment, gunfire, and artillery fire during service.

*Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disability.

After examining the Veteran and reviewing his claims file,

(a) Clarify whether the Veteran has a current bilateral hearing loss disability for VA compensation purposes.

(b) State whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss disability is due to or a result of reported loud noise exposure during service.

The examiner should take into account the Veteran's medical, occupational, and recreational history since service.  A complete rationale for all opinions expressed should be provided.  

2.  After undertaking any other appropriate development, readjudicate the issue of service connection for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

